


114 HR 6248 IH: Spending Safeguard Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
114th CONGRESS2d Session
H. R. 6248
IN THE HOUSE OF REPRESENTATIVES

September 28, 2016
Ms. Foxx (for herself and Mr. Woodall) introduced the following bill; which was referred to the Committee on the Budget

A BILL
To establish a direct spending safeguard limitation on any direct spending program without a specific level of authorized spending, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Spending Safeguard Act.  2.Spending limitation on direct spending programs (a)Establishment of spending safeguard limitation (1)In generalThe Director of the Office of Management and Budget shall establish a spending limitation (in this Act referred to as a spending safeguard limitation) with respect to any direct spending program not later than 90 days after any such program is enacted or reauthorized (as the case may be). 
(2)Determination of spending safeguard limitationThe spending safeguard limitation established under paragraph (1) for a direct spending program shall be equal to? (A)with respect to any such program within budget function 050 (Defense), 550 (Health), 570 (Medicare), 600 (Income Security), 650 (Social Security), or 700 (Veterans Benefits and Services), 120 percent of the cost of the program; and 
(B)with respect to any such program within any other budget function, 110 percent of the cost of the program.  (3)Determination of cost of programFor purposes of paragraphs (2) (A) and (B), the cost of the program shall be the estimated six-year cost of the program, as determined by the Director using the scorecards or estimate (as the case may be) applicable to the program under section 4 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933). 
(b)Spending safeguard limitation scorecards 
(1)In generalThe Director shall maintain and make publicly available a spending safeguard limitation scorecard displaying the spending level for any direct spending program that is subject to a spending safeguard limitation pursuant to this Act.  (2)Monthly costsNot later than 7 days after the end of each month beginning after the first full month in which such a direct spending program is operational, the Secretary of the Treasury shall transmit to the Director a report listing the total amount of spending for any direct spending program listed on the scorecard. 
(3)OMB biannual reportAfter the end of any six-month period, the Director shall submit a report to the Committees on the Budget of the House of Representatives and the Senate containing the total level of spending for any such direct spending program and the relation between such level and the spending safeguard limitation applicable to such program.  (c)President budget submissions (1)AnnualSection 1105(a) of title 31, United States Code, is amended by adding at the end the following: 
 
(40)a report on the total level of spending for any direct spending program subject to a spending safeguard limitation pursuant to the Spending Safeguard Act, and the relation between such level and the spending safeguard limitation applicable to such program..  (2)Mid-sessionSection 1106(a)(1)(C) of such title is amended by striking section 1105(a)(8) and (9)(B) and (C) and inserting section 1105(a)(8), (9) (B) and (C), and (40). 
(d)Procedures in case of breach 
(1)Spending limitation breach reportIf the Director determines, using the reports submitted under subsection (b)(2), that a direct spending program listed on the scorecard established under subsection (b) will reach the applicable spending safeguard limitation within six months, the Director shall transmit, not later than 15 days after the date of such determination, a report to the Committees on the Budget of the House of Representatives and the Senate and the committees that have jurisdiction over the program.  (2)Obligation limitationIf the Director determines, using the reports submitted under subsection (b)(2), that such a direct spending program has reached the applicable spending safeguard limitation? 
(A)effective 30 days after such determination, no funds may be obligated to carry out such program; and  (B)on the date of such determination, the Director shall submit a report to the Committees on the Budget of the House of Representatives and the Senate and the committees that have jurisdiction over the program that such an obligation limitation has been imposed. 
(e)Agency proceduresAny Federal agency implementing a direct spending program listed on the scorecard established under subsection (b) shall ensure that any contract, offer of benefits, or other material provided to the program participants includes information specifying that the program is subject to a spending safeguard limitation that may impact future availability of funds to pay benefits.  (f)DefinitionsIn this Act? 
(1)the term Director means the Director of the Office of Management and Budget;  (2)the term direct spending has the meaning given such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(8)); and 
(3)the term direct spending program means any Federal program funded by direct spending that? (A)is enacted or reauthorized after the date of enactment of this Act; and 
(B)does not have, in statute, a specific level (expressed as a dollar amount) of authorization of appropriations.  (g)Prohibition on new authorization of fundingNo additional funds are authorized to be appropriated to carry out this Act. 

